94 F.3d 640
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Carlton E. ALLEN, Defendant, Appellant.
No. 96-1263.
United States Court of Appeals, First Circuit.
Aug. 22, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MAINE
Robert A. Levine on brief for appellant.
Jay P. McCloskey, United States Attorney, Jonathan R. Chapman and F. Mark Terison, Assistant United States Attorneys, on brief for appellee.
D.Me.
AFFIRMED.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
The defendant appeals his conviction for possession of a short barrel shotgun in violation of 26 U.S.C. § 5861(d), contending that the gun was found as the result of a pretextual stop of his vehicle by the police.  Because this case is controlled by the recent decision in  Whren v. United States, 116 S.Ct. 1769 (1996), we affirm the judgment below.


2
Affirmed. Loc.  R. 27.1.